Case 1:19-cv-00689-NRB Document 5 Filed 01/31/19 Page 1 of 1

Thornas McEvoy, Esq. (TM~1984)
SICHENZIA ROSS FERENCE LLP
1185 Avenue of the Americas, 37‘h Floor
New Yorl<, NeW York 10036

Telephone: (212) 930-9700

Facsimile: (212) 930-9725

Email: tmcevoy@srf.law

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---- -x

VUZIX CGRPORATION, : 19~cv-00689-NRB

 

Plaintiff,

- vs. - § NoTICE oF APPEARANCE

RICARDO ANTONIO PEARSON a/k/a
RICHARD PEARSON

Defendant.
-- - x

 

PLEASE TAKE NOTICE that Thornas McEvoy, Esq. of Sichenzia Ross Ference LLP
hereby appears as counsel on behalf of Plaintiff Vuzix Corporation. lt is respectfully submitted that
all future papers and notices of electronic filing with respect to this action be forwarded to the

undersigned

Dated: New York, New York
January 31, 2019

Respectfully submitted,

    

 

     

sq. (TM-1984)
s, 37th Floor

 
 
 
 

1185 Aven e of the Ameri
New York, ew York 100
(212) 930-97

tmcevoy@srf.law
Atz‘orneysfor Plaintl`j§‘
Vuzl`x Corpomtion

